PER CURIAM.
The plaintiff alleges that he sold the defendant a quantity of building materials for a house which was being erected by one Murphy for the defendant under contract. Murphy had ordered some of the materials, and the plaintiff testified that he called on the defendant, and stated that he did not know anything about Murphy’s responsibility, and asked whether the defendant would be responsible for the goods ordered by Murphy, and that the defendant answered that he would. Another witness corroborates this or a similar statement made by the defendant, while the defendant distinctly denies that he made any such promise. Here was conflicting evidence on the only issue raised by the pleadings, and the learned court specifically charged the jury that the question to be decided by them was whether the defendant did or did not make the promise to pay for the materials in question. The jury found for the plaintiff, and we cannot disturb their verdict. We find no er*1145rors in the admission or rejection of evidence, and there was no exception to the charge. The judgment should be affirmed, with costs.